Case 17-09978        Doc 40     Filed 02/14/19     Entered 02/14/19 12:19:10          Desc         Page 1
                                                  of 4




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 17-09978
         George Hartfield

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/30/2017.

         2) The plan was confirmed on 08/04/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/19/2018.

         5) The case was dismissed on 12/14/2018.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,900.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-09978       Doc 40     Filed 02/14/19    Entered 02/14/19 12:19:10                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $14,250.00
        Less amount refunded to debtor                          $65.34

 NET RECEIPTS:                                                                                 $14,184.66


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,560.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $791.35
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,351.35

 Attorney fees paid and disclosed by debtor:               $440.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALLY FINANCIAL                Secured             0.00          0.00             0.00           0.00       0.00
 BANK OF AMERICA               Unsecured      2,267.00       2,131.78         2,131.78        183.02        0.00
 BANK OF AMERICA               Unsecured      2,308.00       2,202.52         2,202.52        189.10        0.00
 BECKET & LEE LLP              Unsecured      1,647.00       1,715.73         1,715.73        147.30        0.00
 CAVALRY SPV I LLC             Unsecured         404.00        482.85           482.85          35.23       0.00
 COMENITY BANK                 Unsecured      1,871.00       1,949.34         1,949.34        167.36        0.00
 DISCOVER BANK                 Unsecured      1,450.00       1,391.62         1,391.62        119.48        0.00
 DISCOVER BANK                 Unsecured         401.00        344.57           344.57          16.27       0.00
 FIFTH THIRD BANK              Unsecured      2,643.00       2,277.53         2,277.53        195.53        0.00
 FIFTH THIRD BANK              Unsecured      1,842.00       1,920.50         1,920.50        164.88        0.00
 FIFTH THIRD BANK              Secured             0.00          0.00             0.00           0.00       0.00
 FORD MOTOR CREDIT CO          Secured             0.00          0.00             0.00           0.00       0.00
 HARLEY DAVIDSON CREDIT        Secured             0.00          0.00             0.00           0.00       0.00
 ILLINOIS DEPT OF REVENUE      Priority            0.00           NA               NA            0.00       0.00
 INTERNAL REVENUE SERVICE      Priority            0.00      3,352.94         3,352.94      3,352.94        0.00
 INTERNAL REVENUE SERVICE      Unsecured      3,500.00       1,431.40         1,431.40        122.89        0.00
 LVNV FUNDING                  Unsecured     11,973.00     12,513.25        12,513.25       1,074.32        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured     10,152.00     10,489.75        10,489.75         900.59        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      7,900.00       8,117.69         8,117.69        696.94        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         794.00        905.01           905.01          66.03       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         222.00        264.55           264.55          19.30       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured            NA         240.04           240.04          17.51       0.00
 NATIONSTAR MORTGAGE LLC       Secured             0.00          0.00             0.00           0.00       0.00
 NATIONSTAR MORTGAGE LLC       Secured           576.90        576.90           576.90        576.90        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      5,777.00       6,094.70         6,094.70        523.25        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,945.00       2,102.59         2,102.59        180.52        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-09978      Doc 40   Filed 02/14/19    Entered 02/14/19 12:19:10                Desc         Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim           Claim         Claim        Principal       Int.
 Name                          Class    Scheduled        Asserted      Allowed         Paid          Paid
 PORTFOLIO RECOVERY ASSOC   Unsecured         841.00          832.55        832.55          60.75        0.00
 PORTFOLIO RECOVERY ASSOC   Unsecured         763.00          753.65        753.65          55.00        0.00
 PORTFOLIO RECOVERY ASSOC   Unsecured      1,172.00         1,235.31      1,235.31        106.05         0.00
 QUANTUM3 GROUP             Unsecured      2,143.00         2,233.32      2,233.32        191.74         0.00
 QUANTUM3 GROUP             Unsecured            NA           290.85        290.85          21.22        0.00
 QUANTUM3 GROUP             Unsecured      4,010.00         4,140.60      4,140.60        355.49         0.00
 SYNCHRONY FINANCIAL        Unsecured      2,005.00              NA            NA            0.00        0.00
 SYNCHRONY FINANCIAL        Unsecured      1,261.00              NA            NA            0.00        0.00
 GRUNDY BANK                Unsecured         837.00             NA            NA            0.00        0.00
 JP MORGAN CHASE            Unsecured      2,153.00              NA            NA            0.00        0.00
 US BANK                    Unsecured      1,891.00         1,827.62      1,827.62        156.91         0.00
 VERIZON                    Unsecured            NA           266.09        266.09          19.41        0.00
 WORLDS FOREMOST BANK       Unsecured      1,314.00         1,367.29      1,367.29        117.38         0.00


 Summary of Disbursements to Creditors:
                                                          Claim            Principal                Interest
                                                        Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00               $0.00                  $0.00
       Mortgage Arrearage                               $576.90             $576.90                  $0.00
       Debt Secured by Vehicle                            $0.00               $0.00                  $0.00
       All Other Secured                                  $0.00               $0.00                  $0.00
 TOTAL SECURED:                                         $576.90             $576.90                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00              $0.00                  $0.00
        Domestic Support Ongoing                           $0.00              $0.00                  $0.00
        All Other Priority                             $3,352.94          $3,352.94                  $0.00
 TOTAL PRIORITY:                                       $3,352.94          $3,352.94                  $0.00

 GENERAL UNSECURED PAYMENTS:                       $69,522.70             $5,903.47                  $0.00


 Disbursements:

        Expenses of Administration                          $4,351.35
        Disbursements to Creditors                          $9,833.31

 TOTAL DISBURSEMENTS :                                                                     $14,184.66




UST Form 101-13-FR-S (9/1/2009)
Case 17-09978        Doc 40      Filed 02/14/19     Entered 02/14/19 12:19:10            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
